Citation Nr: 1035672	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  08-24 004	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Service connection for residuals of a left pubic ramus hip 
fracture.

2.  Service connection for a hairline fracture of the right hip.



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran had active service from July 2006 until March 2007.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a February 2008 rating decision issued by the 
Regional Office (RO) in Milwaukee, Wisconsin.


FINDINGS OF FACT

On July 21, 2010, and on July 22, 2010, prior to the promulgation 
of a decision in the appeal, the Board received notification from 
the appellant, personally and through her authorized 
representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his 
or her authorized representative) have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant [, through his/her authorized 
representative,] has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal and it is dismissed.




ORDER

The appeal is dismissed.



		
ERIC S. LEBOFF
	     Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


